Exhibit 12.1 CALCULATION OF RATIO OF EARNINGS TO COMBINED FIXED CHARGES AND PREFERRED SHARE DIVIDENDS (In Thousands, Except Ratios; Unaudited) Fiscal Year Ended April 30, Earnings Income from continuing operations $ Add: Combined fixed charges and preferreddividends (see below) Less: (Income) loss noncontrolling interests – consolidated real estate entities ) ) 40 Interest capitalized ) Preferred dividends ) Total earnings $ Fixed charges Interest expensed $ Interest capitalized 57 19 Total Fixed charges $ Preferred dividends Total Combined fixed charges and preferred dividends $ Ratio of earnings to combined fixed charges and preferred dividends
